 

Exhibit 10.2

 

FINAL FORM

 

Subscription Agreement

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
12th day of October, 2020, by and among Replay Acquisition Corp, a Cayman
Islands exempted company (the “Cayman Issuer”); Finance of America Companies
Inc., a Delaware corporation (“New Pubco”); BTO Urban Holdings LLC, a Delaware
limited liability company and Libman Family Holdings LLC, a Connecticut limited
liability company, acting jointly as representative of the Sellers (as defined
below) (the “Seller Representative”); Finance of America Equity Capital LLC, a
Delaware limited liability company (“FoA”); and the undersigned (“Subscriber” or
“you”, and together with the Cayman Issuer, New Pubco, the Seller Representative
and FoA, the “Parties”, and each a “Party”). Defined terms used but not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Transaction Agreement (as defined below).

 

WHEREAS, the Cayman Issuer, New Pubco, the Seller Representative, FoA and the
other parties named therein are, concurrently with the execution of this
Subscription Agreement, entering into that certain Transaction Agreement, dated
as of the date hereof (as amended, modified, supplemented or waived from time to
time in accordance with its terms, the “Transaction Agreement”), to effect an
“UP-C” structure through a series of related transactions (collectively, the
“Transactions”) pursuant to which, among other things, (i) New Pubco will
acquire, directly and/or indirectly, from existing owners of FoA (the “Sellers”)
a controlling equity interest in FoA, (ii) Cayman Issuer will domesticate to a
Delaware limited liability company that will become a wholly owned subsidiary of
New Pubco and each Share (as defined below) outstanding (including the
Subscribed Shares (as defined below)) shall be converted into a limited
liability company unit and then converted into the right to receive one share of
New Pubco Class A common stock, par value $0.0001 per share (“Class A Shares”),
(iii) the Sellers will hold Class A Shares or limited liability company
interests in FoA (“FoA Units”) that are exchangeable on a one-for-one basis for
Class A Shares and (iv) holders of FoA Units other than New Pubco (or any wholly
owned subsidiary) will hold New Pubco’s shares of Class B common stock, par
value $0.0001 per share, which will have no economic rights but will entitle
each holder to a number of votes that is equal to the aggregate number of FoA
Units held by such holder on all matters on which stockholders of New Pubco are
entitled to vote generally.

 

WHEREAS, as used in this Subscription Agreement, “Issuer” means (i) prior to the
consummation of the Transactions, the Cayman Issuer and (ii) from and after the
consummation of the Transactions, New Pubco; and “Shares” means (i) prior to the
consummation of the Transactions, the Cayman Issuer’s Ordinary Shares, par value
$0.0001 per share (“Ordinary Shares”) and (ii) from and after the consummation
of the Transactions, the Class A Shares of New Pubco.

 

WHEREAS, in connection with the Transactions, Subscriber desires to subscribe
for and purchase from the Issuer that number of Shares set forth on the
signature page hereto (the “Subscribed Shares”) for a purchase price of $10.00
per share (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Shares in consideration of the payment of the Purchase Price
therefor by or on behalf of Subscriber to the Issuer, all on the terms and
conditions set forth herein;

 





 

 

 

WHEREAS, certain other “qualified institutional buyers” (as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”)) or
“accredited investors” (within the meaning of Rule 501(a) under the Securities
Act) (each, an “Other Subscriber”) have, severally and not jointly, entered into
separate subscription agreements with the Issuer (the “Other Subscription
Agreements”), pursuant to which such Other Subscribers have agreed to purchase
Shares on the Closing Date at the same per share purchase price as the
Subscriber, and the aggregate amount of securities to be sold by the Issuer or
its subsidiaries pursuant to this Subscription Agreement and the Other
Subscription Agreements equals, as of the date hereof, 25,000,000 Shares; and

 

WHEREAS, except as otherwise defined herein or otherwise expressly provided in
this Subscription Agreement, capitalized terms shall have the respective
meanings contained in the Transaction Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the Parties hereby agree as
follows:

 

For ease of administration, this single Subscription Agreement is being executed
so as to enable each Subscriber identified on the signature page to enter into a
Subscription Agreement, severally, but not jointly. The parties agree that
(i) the Subscription Agreement shall be treated as if it were a separate
agreement with respect to each Subscriber listed on the signature page, as if
each Subscriber entity had executed a separate Subscription Agreement naming
only itself as Subscriber, and (ii) no Subscriber listed on the signature
page shall have any liability under the Subscription Agreement for the
obligations of any other Subscriber so listed.

 

1.            Subscription. Subject to the terms and conditions hereof, at the
Closing, Subscriber hereby agrees to subscribe for and purchase, and the Issuer
hereby agrees to issue and sell to Subscriber, upon the payment of the Purchase
Price, the Subscribed Shares (such subscription and issuance, the
“Subscription”). Subscriber understands and agrees that Subscriber’s
Subscription shall be deemed to be accepted by the Issuer when this Subscription
Agreement is signed by a duly authorized person by or on behalf of the Issuer;
the Issuer may do so in counterpart form. In the event of rejection of the
Subscription by the Issuer or the termination of this Subscription in accordance
with the terms hereof, Subscriber’s payment hereunder, if any, will be returned
promptly to Subscriber along with this Subscription Agreement.

 

2.            Representations, Warranties and Agreements.

 

2.1            Subscriber’s Representations, Warranties and Agreements. To
induce the Issuer to issue the Shares to Subscriber, Subscriber hereby
represents and warrants to each of the Cayman Issuer and New Pubco and
acknowledges and agrees with the Cayman Issuer and New Pubco as follows:

 

2.1.1            If Subscriber is not an individual, Subscriber has been duly
formed or incorporated and is validly existing in good standing under the laws
of its jurisdiction of incorporation or formation, with power and authority to
enter into, deliver and perform its obligations under this Subscription
Agreement. If Subscriber is an individual, Subscriber has the authority to enter
into, deliver and perform its obligations under this Subscription Agreement.

 



Page 2 of 31

 

 

2.1.2            If Subscriber is not an individual, this Subscription Agreement
has been duly authorized, validly executed and delivered by Subscriber. If
Subscriber is an individual, the signature on this Subscription Agreement is
genuine, and Subscriber has legal competence and capacity to execute the same.
Assuming that this Subscription Agreement constitutes the valid and binding
agreement of each of the Cayman Issuer, New Pubco, the Seller Representative and
FoA, this Subscription Agreement is the valid and binding obligation of the
Subscriber, is enforceable against Subscriber in accordance with its terms,
except as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

 

2.1.3            The execution, delivery and performance by Subscriber of this
Subscription Agreement and the consummation of the transactions contemplated
herein do not and will not (i) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Subscriber or any of its subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which Subscriber or any of its subsidiaries
is a party or by which Subscriber or any of its subsidiaries is bound or to
which any of the property or assets of Subscriber or any of its subsidiaries is
subject, which would reasonably be expected to have a material adverse effect on
the legal authority of Subscriber to enter into and timely perform its
obligations under this Subscription Agreement (a “Subscriber Material Adverse
Effect”), (ii) if Subscriber is not an individual, result in any violation of
the provisions of the organizational documents of Subscriber or any of its
subsidiaries or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have a
Subscriber Material Adverse Effect.

 

2.1.4            Subscriber (i) is a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act) or an “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule I, (ii) is acquiring the Shares only for its
own account and not for the account of others, or if Subscriber is subscribing
for the Shares as a fiduciary or agent for one or more investor accounts, each
owner of such account is a qualified institutional buyer, and Subscriber has
full investment discretion with respect to each such account, and the full power
and authority to make the acknowledgements, representations, warranties and
agreements herein on behalf of each owner of each such account and (iii) is not
acquiring the Shares with a view to, or for offer or sale in connection with,
any distribution thereof in violation of the Securities Act (and shall provide
the requested information on Schedule I following the signature page hereto).
Subscriber is not an entity formed for the specific purpose of acquiring the
Shares.

 



Page 3 of 31

 

 

2.1.5            Subscriber is (i) an institutional account as defined in FINRA
Rule 4512(c), (ii) a sophisticated investor, experienced in investing in private
equity transactions and capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities and (iii) has exercised independent judgment
in evaluating its participation in the purchase of the Shares. Accordingly,
Subscriber understand that the Subscription meets (i) the exemptions from filing
under FINRA Rule 5123(b)(1)(A) and (ii) the institutional customer exemption
under FINRA Rule 2111(b).

 

2.1.6            Subscriber understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. Subscriber understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by Subscriber absent an effective registration
statement under the Securities Act, except (i) to the Issuer or a subsidiary
thereof, (ii) to non-U.S. persons pursuant to offers and sales that occur solely
outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii), in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Shares shall contain a legend to such effect. Subscriber acknowledges that the
Shares will not be eligible for resale pursuant to Rule 144A promulgated under
the Securities Act. Subscriber understands and agrees that the Shares will be
subject to the foregoing transfer restrictions and, as a result of these
transfer restrictions, Subscriber may not be able to readily resell the Shares
and may be required to bear the financial risk of an investment in the Shares
for an indefinite period of time. Subscriber understands that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the Shares.

 

2.1.7            Subscriber understands and agrees that Subscriber is purchasing
the Shares directly from the Issuer. Subscriber further acknowledges that there
have been no representations, warranties, covenants or agreements made to
Subscriber by the Cayman Issuer, New Pubco, the Seller Representative, FoA or
any of their respective officers or directors, expressly or by implication,
other than those representations, warranties, covenants and agreements expressly
set forth in this Subscription Agreement.

 

2.1.8            In making its decision to purchase the Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. Without limiting the generality of the foregoing, Subscriber has not
relied on any statements or other information provided by anyone other than the
Cayman Issuer and its representatives concerning the Issuer or the Shares or the
offer and sale of the Shares. Subscriber acknowledges and agrees that Subscriber
has received such information as Subscriber deems necessary in order to make an
investment decision with respect to the Shares, including with respect to the
Cayman Issuer, New Pubco, the Seller Representative, FoA and the Transactions.
Subscriber represents and agrees that Subscriber and Subscriber’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain and review such information as Subscriber and such
Subscriber’s professional advisor(s), if any, have deemed necessary to make an
investment decision with respect to the Shares, and Subscriber has made its own
assessment and satisfied itself concerning the relevant tax and other economic
considerations relevant to its Subscription.

 



Page 4 of 31

 

 

2.1.9            Subscriber became aware of this offering of the Shares solely
by means of direct contact between Subscriber and the Cayman Issuer or its
representatives. Subscriber has a pre-existing substantive relationship (as
interpreted in guidance from the Commission under the Securities Act) with the
Cayman Issuer or its representative, and the Shares were offered to Subscriber
solely by direct contact between Subscriber and the Cayman Issuer or its
representatives. Subscriber did not become aware of this offering of the Shares,
nor were the Shares offered to Subscriber, by any other means. Subscriber
acknowledges that the Cayman Issuer represents and warrants that the Shares
(i) were not offered by any form of general solicitation or general advertising,
including methods described in section 502(c) of Regulation D under the
Securities Act and (ii) are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any
state securities laws.

 

2.1.10            Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares.
Subscriber has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares, and Subscriber has sought such accounting, legal and tax advice as
Subscriber has considered necessary to make an informed investment decision.

 

2.1.11            Alone, or together with any professional advisor(s),
Subscriber represents and acknowledges that Subscriber has adequately analyzed
and fully considered the risks of an investment in the Shares and determined
that the Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

2.1.12            Subscriber understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Shares or
made any findings or determination as to the fairness of an investment in the
Shares.

 



Page 5 of 31

 

 

2.1.13            Subscriber represents and warrants that Subscriber is not
(i) a person or entity named on the List of Specially Designated Nationals and
Blocked Persons administered by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) or in any Executive Order issued by the President of the
United States and administered by OFAC (“OFAC List”), or a person or entity
prohibited by any OFAC sanctions program, (ii) a Designated National as defined
in the Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (iii) a non-U.S.
shell bank or providing banking services indirectly to a non-U.S. shell bank
(collectively, a “Prohibited Investor”). Subscriber agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that Subscriber is permitted to do so under applicable
law. Subscriber represents that if it is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the
USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. Subscriber also represents that, to the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List.
Subscriber further represents and warrants that, to the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by Subscriber and used to purchase the Shares were legally derived.

 

2.1.14            If Subscriber is, or is acting on behalf of, (i) an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Security Act of 1974, as amended (“ERISA”) that is subject to Title I of ERISA,
(ii) a plan, an individual retirement account or other arrangement that is
described in Section 4975(e)(1) of the Internal Revenue Code of 1985, as amended
(the “Code”) that is subject to section 4975 of the Code, (iii) an employee
benefit plan that is a governmental plan (as defined in section 3(32) of ERISA),
a church plan (as defined in section 3(33) of ERISA), a non-U.S. plan (as
described in section 4(b)(4) of ERISA) or other plan that is subject to
provisions under any other federal, state, local, non-U.S. or other laws or
regulations that are similar to the fiduciary responsibility or prohibited
transaction provisions of Title I of ERISA or Section 4975 of the Code
(collectively, “Similar Laws”), or (iv) an entity whose underlying assets are
considered to include “plan assets” of any of the foregoing described in clauses
(i), (ii) and (iii) (each of the foregoing described in clauses (i), (ii),
(iii) and (iv) referred to as a “Plan”), Subscriber represents and warrants that
(x) neither Cayman Issuer, nor any of its respective affiliates (the
“Transaction Parties”) has acted as the Plan’s fiduciary, or has been relied on
for advice, with respect to its decision to acquire or hold the Shares, and none
of the Transaction Parties shall at any time be relied upon as the Plan’s
fiduciary with respect to any decision to acquire, continue to hold or transfer
the Shares and (y) the acquisition and holding of the Shares will not constitute
or result in a non-exempt prohibited transaction under Section 406 of ERISA,
Section 4975 of the Code, or a similar violation of any applicable Similar Law.

 



Page 6 of 31

 

 

2.1.15            Except as expressly disclosed in a Schedule 13D or Schedule
13G (or amendments thereto) filed by such Subscriber with the Commission with
respect to the beneficial ownership of the Cayman Issuer’s Ordinary Shares prior
to the date hereof, Subscriber is not currently (and at all times through
Closing will refrain from being or becoming) a member of a “group” (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or any successor provision) acting for
the purpose of acquiring, holding or disposing of equity securities of the
Issuer (within the meaning of Rule 13d-5(b)(1) under the Exchange Act).

 

2.1.16            No foreign person (as defined in 31 C.F.R. Part 800.224) in
which the national or subnational governments of a single foreign state have a
substantial interest (as defined in 31 C.F.R. Part 800.244) will acquire a
substantial interest in the Issuer as a result of the purchase and sale of
Shares hereunder such that a declaration to the Committee on Foreign Investment
in the United States would be mandatory under 31 C.F.R. Part 800.401, and no
foreign person will have control (as defined in 31 C.F.R. Part 800.208) over the
Issuer from and after the Closing as a result of the purchase and sale of Shares
hereunder.

 

2.1.17            Subscriber has, and on each date the Purchase Price would be
required to be funded to the Issuer pursuant to Section 3.1 will have,
sufficient immediately available funds to pay the Purchase Price pursuant to
Section 3.1 and was not formed for the purpose of acquiring the Shares.

 

2.1.18            No broker, finder or other financial consultant has acted on
behalf of Subscriber in connection with this Subscription Agreement or the
transactions contemplated hereby in such a way as to create any liability on the
Issuer.

 

2.1.19            Subscriber understands and agrees that no disclosure or
offering document has been prepared in connection with the Subscription by
Morgan Stanley & Co. LLC or any of its affiliates (“Morgan Stanley”), Goldman
Sachs & Co. LLC or any of its affiliates (“Goldman Sachs”) or Credit Suisse
Securities (USA) LLC or any of its affiliates (“Credit Suisse” and, together
with Morgan Stanley and Goldman Sachs, the “Placement Agents”).

 

2.1.20            Subscriber has conducted its own investigation of the Issuer
and the Shares and has not relied on any statements or other information
provided by the Placement Agents concerning the Issuer, the Shares or the
Subscription. Subscriber understands and agrees that the Placement Agents and
their respective directors, officers, employees, representatives and controlling
persons have made no independent investigation with respect to the Issuer or the
Shares or the accuracy, completeness or adequacy of any information supplied to
Subscriber by the Issuer. In connection with the Subscription, none of the
Placement Agents has acted as Subscriber’s financial advisor or fiduciary and
Subscriber has not relied on any Placement Agent or any statement,
representation or warranty made thereby.

 



Page 7 of 31

 

 

2.2            Issuer’s Representations, Warranties and Agreements. To induce
Subscriber to purchase the Shares, each of the Cayman Issuer and New Pubco
hereby represent and warrant to Subscriber and agrees with Subscriber as
follows:

 

2.2.1            The Cayman Issuer has been duly incorporated and is validly
existing as a company in good standing under the laws of Cayman Islands, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

2.2.2            New Pubco has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

2.2.3            The Shares have been duly authorized and, when issued and
delivered to Subscriber against full payment for the Shares in accordance with
the terms of this Subscription Agreement and registered with the Issuer’s
transfer agent, the Shares will be validly issued, fully paid and non-assessable
and will not have been issued in violation of or subject to any preemptive or
similar rights created under the Issuer’s amended and restated certificate of
incorporation or under the Delaware General Corporation Law.

 

2.2.4            This Subscription Agreement has been duly authorized, validly
executed and delivered by each of the Cayman Issuer and New Pubco and, assuming
that this Subscription Agreement constitutes the valid and binding obligation of
the Subscriber, is the valid and binding obligation of each of the Cayman Issuer
and New Pubco, is enforceable against each of the Cayman Issuer, and New Pubco
in accordance with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally and
(ii) principles of equity, whether considered at law or equity.

 

2.2.5            The execution, delivery and performance of this Subscription
Agreement (including compliance by each of the Cayman Issuer and New Pubco with
all of the provisions hereof), issuance and sale of the Shares and the
consummation of the certain other transactions contemplated herein will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of any of the Cayman Issuer, New Pubco or any of their respective subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
lease, license or other agreement or instrument to which any of the Cayman
Issuer, New Pubco or any of their respective subsidiaries is a party or by which
any of the Cayman Issuer, New Pubco or any of their respective subsidiaries is
bound or to which any of the property or assets of any of the Cayman Issuer, New
Pubco or any of their respective subsidiaries is subject, which would reasonably
be expected to have a material adverse effect on the ability of any of the
Cayman Issuer or New Pubco to enter into and timely perform their obligations
under this Subscription Agreement (a “Issuer Material Adverse Effect”),
(ii) result in any violation of the provisions of the organizational documents
of any of the Cayman Issuer, New Pubco or any of their respective subsidiaries
or (iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over any of the Cayman Issuer, New Pubco or any of their
respective subsidiaries or any of their respective properties that would
reasonably be expected to have an Issuer Material Adverse Effect.

 



Page 8 of 31

 

 

2.2.6            Neither the Cayman Issuer, New Pubco nor any person acting on
their respective behalf has, directly or indirectly, made any offers or sales of
any Issuer security or solicited any offers to buy any security under
circumstances that would adversely affect reliance by the Issuer on
Section 4(a)(2) of the Securities Act for the exemption from registration for
the transactions contemplated hereby or would require registration of the
issuance of the Shares under the Securities Act.

 

2.2.7            Neither the Cayman Issuer, New Pubco nor any person acting on
their respective behalf has conducted any general solicitation or general
advertising, including methods described in section 502(c) of Regulation D under
the Securities Act, in connection with the offer or sale of any of the Shares
and neither the Cayman Issuer, New Pubco nor any person acting on their
respective behalf offered any of the Shares in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act or any
state securities laws.

 

2.2.8            As of the date of this Subscription Agreement, the authorized
capital shares of the Cayman Issuer consists of (a) 200,000,000 Shares and
(b) 2,000,000 shares of Preferred Shares, par value $0.0001 per share
(“Preferred Shares”). As of immediately prior to the Closing, the authorized
capital shares of New Pubco will consist of (i) 6,000,000,000 Class A Shares,
(ii) 1,000,000 shares of Class B common stock, par value $0.0001 per share
(“Class B Shares”) and 600,000,000 shares of preferred stock, par value $0.0001
per share. As of the date hereof: (i) no Preferred Shares are issued and
outstanding; (ii) 35,937,500 Ordinary Shares are issued and outstanding
(“Existing Shares”); (iii) 7,750,000 warrants exercisable to purchase 7,750,000
Ordinary Shares (the “Private Placement Warrants”) are outstanding; and
(v) 28,750,000 warrants exercisable to purchase 14,375,000 Ordinary Shares (the
“Public Warrants”) are outstanding. All (i) issued and outstanding Existing
Shares have been duly authorized and validly issued, are fully paid and are
non-assessable and are not subject to preemptive rights and (ii) outstanding
Private Placement Warrants and Public Warrants have been duly authorized and
validly issued, are fully paid and are not subject to preemptive rights. Except
as set forth above and pursuant to the Other Subscription Agreements and the
Transaction Agreement, there are no outstanding options, warrants or other
rights to subscribe for, purchase or acquire from the Issuer any Shares or any
other equity interests in the Issuer, or securities convertible into or
exchangeable or exercisable for such equity interests. As of the date hereof,
other than, New Pubco, Purchaser Merger Sub and Blocker Merger Sub, the Cayman
Issuer has no subsidiaries and does not own, directly or indirectly, interests
or investments (whether equity or debt) in any person, whether incorporated or
unincorporated. There are no stockholder agreements, voting trusts or other
agreements or understandings to which the Issuer is a party or by which it is
bound relating to the voting of any securities of the Issuer, other than (A) as
set forth in the SEC Documents and (B) as contemplated by the Transaction
Agreement.

 



Page 9 of 31

 

 

2.2.9            Assuming the accuracy of Subscriber’s representations and
warranties set forth in Section 2.1 of this Subscription Agreement, (x) no
registration under the Securities Act is required for the offer and sale of the
Shares by the Issuer to Subscriber and (y) no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local Governmental Authority is required on
the part of the Issuer in connection with the consummation of the transactions
contemplated by this Subscription Agreement, except for (i) filings pursuant to
Regulation D of the Securities Act and applicable state securities laws,
(ii) filings required by the NYSE, including with respect to obtaining
shareholder approval, (iii) filings required to consummate the Transactions as
provided under the definitive documents relating to the Transactions and
(iv) where the failure of which to obtain would not be reasonably likely to have
an Issuer Material Adverse Effect.

 

2.2.10            The Cayman Issuer has made available to Subscriber (including
via the Securities and Exchange Commission’s (the “Commission”) EDGAR system) a
true, correct and complete copy of each form, report, statement, schedule,
prospectus, proxy, registration statement and other documents filed by the
Cayman Issuer with the Commission prior to the date of this Subscription
Agreement (the “SEC Documents”) which SEC Documents, as of their respective
filing dates, complied in all material respects with the requirements of the
Exchange Act applicable to the SEC Documents and the rules and regulations of
the Commission promulgated thereunder applicable to the SEC Documents. None of
the SEC Documents filed under the Exchange Act, contained, when filed or, if
amended prior to the date of this Subscription Agreement, as of the date of such
amendment with respect to those disclosures that are amended, any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, that the
Cayman Issuer makes no such representation or warranty with respect to the proxy
statement/prospectus to be filed by the Cayman Issuer and/or New Pubco with
respect to the Transactions or any other information relating to FoA or any of
its affiliates included in any SEC Document or filed as an exhibit thereto. The
financial statements of the Cayman Issuer included in the SEC Documents comply
in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing and fairly present in all material respects the financial
position of the Cayman Issuer as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. The Cayman Issuer
has timely filed each report, statement, schedule, prospectus, and registration
statement that the Cayman Issuer was required to file with the Commission since
its inception and through the date hereof. As of the date hereof, there are no
material outstanding or unresolved comments in comment letters from the
Commission staff with respect to any of the SEC Documents.

 



Page 10 of 31

 

 

2.2.11            No broker, finder or other financial consultant has acted on
behalf of the Cayman Issuer or New Pubco in connection with this Subscription
Agreement or the transactions contemplated hereby in such a way as to create any
liability on the Subscriber. Each of the Cayman Issuer and New Pubco agrees to
indemnify and hold harmless Subscriber from any claim or demand for commission
or other compensation by any broker, finder, financial consultant or similar
agent claiming to have been employed by or on behalf of the Cayman Issuer or New
Pubco and to bear the cost of legal expenses incurred by Subscriber in defending
against any such claim.

 

2.2.12            The execution, delivery and performance of its obligations
hereunder by Subscriber are, or are based on, commercial acts for purposes of
applicable law.

 

2.2.13            The Ordinary Shares are registered pursuant to
Section 12(b) of the Exchange Act, and listed for trading on the NYSE. There is
no suit, action, proceeding or investigation pending or, to the knowledge of the
Cayman Issuer or New Pubco, threatened against the Cayman Issuer or New Pubco by
the NYSE or the Commission with respect to any intention by such entity to
deregister the Ordinary Shares or prohibit or terminate the listing of the
Ordinary Shares on the NYSE. Neither the Cayman Issuer or New Pubco has taken
any action that is designed to terminate the registration of the Shares under
the Exchange Act.

 

2.2.14            As of the date hereof, there are no pending or, to the
knowledge of the Issuer, threatened actions, which, if determined adversely,
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Issuer to enter into and perform
its obligations under this Subscription Agreement. As of the date hereof, there
is no unsatisfied judgment or any open injunction binding upon the Issuer which
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Issuer to enter into and perform
its obligations under this Subscription Agreement.

 

2.2.15            The Issuer has not entered into any subscription agreement,
side letter or similar agreement with any Other Subscriber or any other investor
in connection with such Other Subscriber’s or investor’s direct or indirect
investment in the Issuer other than (i) the Transaction Agreement and (ii) the
Other Subscription Agreements. No Other Subscription Agreement includes terms
and conditions that are materially more advantageous to any such Other
Subscriber than Subscriber hereunder. The Other Subscription Agreements have not
been amended in any material respect following the date of this Subscription
Agreement.

 



Page 11 of 31

 

 

3.            Settlement Date and Delivery.

 

3.1            Closing. The closing of the Subscription contemplated hereby (the
“Closing”) shall occur on the date of, and immediately prior to, the
consummation of the Transactions. Upon written notice from (or on behalf of) the
Issuer to Subscriber (the “Closing Notice”) at least 5 Business Days prior to
the date that the Issuer reasonably expects all conditions to the closing of the
Transactions to be satisfied (the “Expected Closing Date”), Subscriber shall
deliver to the Issuer no later than three Business Days prior to the Expected
Closing Date, the Purchase Price for the Subscribed Shares, by wire transfer of
United States dollars in immediately available funds to the account specified by
the Issuer in the Closing Notice, such funds to be held by the Issuer in escrow
until the Closing. If the Transactions are not consummated within five Business
Days of the Expected Closing Date, the Issuer shall return the Purchase Price to
Subscriber by wire transfer of United States dollars in immediately available
funds to an account specified by Subscriber. Notwithstanding such return, (i) a
failure to close on the Expected Closing Date shall not, by itself, be deemed to
be a failure of any of the conditions to Closing set forth in this Section 3 to
be satisfied or waived on or prior to the Closing Date, and (ii) Subscriber
shall remain obligated (A) to redeliver funds to the Issuer in escrow following
the Issuer’s delivery to Subscriber of a new Closing Notice and (B) to
consummate the Closing upon satisfaction of the conditions set forth in this
Section 3, subject to termination of this Agreement in accordance with Section 5
below. At the Closing, upon satisfaction (or, if applicable, waiver) of the
conditions set forth in this Section 3, the Issuer shall deliver to Subscriber
the Shares in book entry form in the name of Subscriber (or its nominee in
accordance with its delivery instructions) or to a custodian designated by
Subscriber, as applicable. For purposes of this Subscription Agreement,
“Business Day” means any day that, in New York, New York, is neither a legal
holiday nor a day on which banking institutions are generally authorized or
required by law or regulation to close.

 

3.2            Conditions to Closing of the Issuer.

 

The Issuer’s obligations to sell and issue the Subscribed Shares at the Closing
are subject to the fulfillment or (to the extent permitted by applicable law)
written waiver by Issuer, on or prior to the Closing Date, of each of the
following conditions:

 

3.2.1            Representations and Warranties Correct. The representations and
warranties made by Subscriber in Section 2.1 hereof shall be true and correct in
all material respects on and as of the Closing Date (unless they specifically
speak as of another date in which case they shall be true and correct in all
material respects as of such date) (other than representations and warranties
that are qualified as to materiality or Subscriber Material Adverse Effect,
which representations and warranties shall be true in all respects) with the
same force and effect as if they had been made on and as of the Closing Date,
but in each case without giving effect to consummation of the Transactions.

 

3.2.2            Compliance with Covenants. Subscriber shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by Subscriber at or prior to the Closing.

 

3.2.3            Closing of the Transactions. All conditions precedent to the
Issuer’s obligations to consummate, or cause to be consummated, the Transactions
set forth in the Transaction Agreement shall have been satisfied or waived by
the party entitled to the benefit thereof under the Transaction Agreement (other
than those conditions that may only be satisfied at the consummation of the
Transactions, but subject to satisfaction or waiver by such party of such
conditions as of the consummation of the Transactions).

 



Page 12 of 31

 

 

3.2.4            Legality. There shall not be in force any order, judgment,
injunction, decree, writ, stipulation, determination or award, in each case,
entered by or with any Governmental Authority, statute, rule or regulation
enjoining or prohibiting the consummation of the Subscription.

 

3.3            Conditions to Closing of Subscriber.

 

Subscriber’s obligation to purchase the Subscribed Shares at the Closing is
subject to the fulfillment or (to the extent permitted by applicable law)
written waiver by Subscriber, on or prior to the Closing Date, of each of the
following conditions:

 

3.3.1            Representations and Warranties Correct. The representations and
warranties made by the Issuer in Section 2.2 hereof shall be true and correct in
all material respects as of the Closing Date (other than representations and
warranties that are qualified as to materiality or Issuer Material Adverse
Effect, which representations and warranties shall be true in all respects)
without giving effect to the consummation of the Transactions.

 

3.3.2            Compliance with Covenants. The Issuer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by the Issuer at or prior to the Closing.

 

3.3.3            No Amendment of Transaction Terms. No amendment or modification
of the Transaction Agreement shall have occurred that would reasonably be
expected to materially and adversely affect the economic benefits that the
Subscriber would reasonably expect to receive under this Subscription Agreement
without having received Subscriber’s prior written consent (not to be
unreasonably withheld, conditioned or delayed).

 

3.3.4            Closing of the Transactions. All conditions precedent to the
Issuer’s obligations to consummate, or cause to be consummated, the Transactions
set forth in the Transaction Agreement shall have been satisfied or waived by
the party entitled to the benefit thereof under the Transaction Agreement (other
than those conditions that may only be satisfied at the consummation of the
Transactions, but subject to satisfaction or waiver by such party of such
conditions as of the consummation of the Transactions).

 

3.3.5            Legality. There shall not be in force any order, judgment,
injunction, decree, writ, stipulation, determination or award, in each case,
entered by or with any governmental authority, statute, rule or regulation
enjoining or prohibiting the transactions contemplated by this Subscription
Agreement.

 



Page 13 of 31

 

 

4.            Registration Statement.

 

4.1            The Issuer agrees that, within 45 calendar days after the
consummation of the Transactions (the “Filing Date”), the Issuer will file with
the Commission (at the Issuer’s sole cost and expense) a registration statement
(the “Registration Statement”) registering the resale of the Shares, and the
Issuer shall use its commercially reasonable efforts to have the Registration
Statement declared effective as soon as practicable after the filing thereof,
but no later than the earlier of (i) the 75th calendar day (or 135th calendar
day if the SEC notifies the Issuer that it will “review” the Registration
Statement) following the Closing and (ii) the 10th Business Day after the date
the Issuer is notified (orally or in writing, whichever is earlier) by the SEC
that the Registration Statement will not be “reviewed” or will not be subject to
further review (such date, the “Effectiveness Date”); provided, however, that
the Issuer’s obligations to include the Shares in the Registration Statement are
contingent upon Subscriber furnishing a completed and executed selling
shareholders questionnaire in customary form to the Issuer that contains the
information required by Commission rules for a Registration Statement regarding
Subscriber, the securities of the Issuer held by Subscriber and the intended
method of disposition of the Shares to effect the registration of the Shares,
and Subscriber shall execute such documents in connection with such registration
as the Issuer may reasonably request that are customary of a selling stockholder
in similar situations, including providing that the Issuer shall be entitled to
postpone and suspend the effectiveness or use of the Registration Statement
during any customary blackout or similar period or as permitted hereunder. For
purposes of clarification, any failure by the Issuer to file the Registration
Statement by the Filing Date or to make such Registration Statement effective
shall not otherwise relieve the Issuer of its obligations to file the
Registration Statement or make such Registration Statement effective as set
forth above in this Section 4.

 

4.2            In the case of the registration effected by the Issuer pursuant
to this Subscription Agreement, the Issuer shall, upon reasonable request,
inform Subscriber as to the status of such registration. If the Commission
requests that the Subscriber be identified as a statutory underwriter in the
Registration Statement, the Subscriber will have an opportunity to withdraw from
the Registration Statement. At its expense the Issuer shall:

 

4.2.1            except for such times as the Issuer is permitted hereunder to
suspend the use of the prospectus forming part of a Registration Statement, use
its commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) two years from the consummation of the
Transactions, (ii) Subscriber ceases to hold any Shares and (iii) the date all
Shares held by Subscriber may be sold without restriction under Rule 144,
including without limitation, any volume and manner of sale restrictions which
may be applicable to affiliates under Rule 144 and without the requirement for
the Issuer to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) ;

 



Page 14 of 31

 

 

4.2.2            advise Subscriber within five (5) Business Days:

 

(a)            when a Registration Statement or any post-effective amendment
thereto has become effective;

 

 

(b)            of the issuance by the Commission of any stop order suspending
the effectiveness of any Registration Statement or the initiation of any
proceedings for such purpose;

 

(c)            of the receipt by the Issuer of any notification with respect to
the suspension of the qualification of the Shares included therein for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(d)            subject to the provisions in this Subscription Agreement, of the
occurrence of any event that requires the making of any changes in any
Registration Statement or prospectus so that, as of such date, the statements
therein are not misleading and do not omit to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(a) through (d) above constitutes material, nonpublic information regarding the
Issuer;

 

4.2.3            use its commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement as soon as reasonably practicable;

 

4.2.4            upon the occurrence of any event contemplated in
Section 4.2.2(d), except for such times as the Issuer is permitted hereunder to
suspend, and has suspended, the use of a prospectus forming part of a
Registration Statement, the Issuer shall use its commercially reasonable efforts
to as soon as reasonably practicable prepare a post-effective amendment to such
Registration Statement or a supplement to the related prospectus, or file any
other required document so that, as thereafter delivered to purchasers of the
Shares included therein, such prospectus will not include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and

 

4.2.5            use its commercially reasonable efforts to cause all Shares to
be listed on each securities exchange or market, if any, on which the Issuer’s
Shares are then listed.

 



Page 15 of 31

 

 

4.3            Notwithstanding anything to the contrary in this Subscription
Agreement, the Issuer shall be entitled to delay or postpone the effectiveness
of the Registration Statement, and from time to time to require Subscriber not
to sell under the Registration Statement or to suspend the effectiveness thereof
if the filing, effectiveness or continued use of any Registration Statement
would require the Issuer to make any public disclosure of material non-public
information, which disclosure, in the good faith determination of the board of
directors of the Issuer, after consultation with counsel to the Issuer,
(a) would be required to be made in any Registration Statement in order for the
applicable Registration Statement not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading, (b) would not be required to be made at such
time if the Registration Statement were not being filed, and (c) the Issuer has
a bona fide business purpose for not making such information public (each such
circumstance, a “Suspension Event”); provided, however, that the Issuer may not
delay or suspend the Registration Statement on more than three occasions or for
more than sixty (60) consecutive calendar days in any three-month period, or
more than ninety (90) total calendar days, in each case during any twelve-month
period. Upon receipt of any written notice from the Issuer of the happening of
any Suspension Event during the period that the Registration Statement is
effective or if as a result of a Suspension Event the Registration Statement or
related prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, Subscriber agrees that (i) it will
immediately discontinue offers and sales of the Shares under the Registration
Statement until Subscriber receives copies of a supplemental or amended
prospectus (which the Issuer agrees to promptly prepare) that corrects the
misstatement(s) or omission(s) referred to above and receives notice that any
post-effective amendment has become effective or unless otherwise notified by
the Issuer that it may resume such offers and sales, and (ii) it will maintain
the confidentiality of any information included in such written notice delivered
by the Issuer unless otherwise required by law. If so directed by the Issuer,
Subscriber will deliver to the Issuer or, in Subscriber’s sole discretion
destroy, all copies of the prospectus covering the Shares and in Subscriber’s
possession; provided, however, that this obligation to deliver or destroy all
copies of the prospectus covering the Shares shall not apply (i) to the extent
Subscriber is required to retain a copy of such prospectus (a) in order to
comply with applicable legal, regulatory, self-regulatory or professional
requirements or (b) in accordance with a bona fide pre-existing document
retention policy or (ii) to copies stored electronically on archival servers as
a result of automatic data back-up.

 

4.4            The Issuer shall, notwithstanding any termination of this
Subscription Agreement, indemnify, defend and hold harmless each Subscriber (to
the extent a seller under the Registration Statement), the officers, directors,
employees and agents of each of them, and each person who controls such
Subscriber (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) to the fullest extent permitted by applicable law, from and
against any and all out-of-pocket losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon
(i) any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any prospectus included in the Registration Statement or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Issuer of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 4, except to the extent, but only to the extent, that such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based upon information regarding such Subscriber furnished in writing to the
Issuer by such Subscriber expressly for use therein or such Subscriber has
omitted a material fact from such information or otherwise violated the
Securities Act, Exchange Act or any state securities law or any other law,
rule or regulation thereunder; provided, however, that the indemnification
contained in this Section 4 shall not apply to amounts paid in settlement of any
Losses if such settlement is effected without the consent of the Issuer (which
consent shall not be unreasonably withheld, conditioned or delayed), nor shall
the Issuer be liable for any Losses to the extent they arise out of or are based
upon a violation which occurs (A) in reliance upon and in conformity with
written information furnished by a Subscriber, (B) in connection with any
failure of such person to deliver or cause to be delivered a prospectus made
available by the Issuer in a timely manner, (C) as a result of offers or sales
effected by or on behalf of any person by means of a “free writing prospectus”
(as defined in Rule 405 under the Securities Act) that was not authorized in
writing by the Issuer, or (D) in connection with any offers or sales effected by
or on behalf of Subscriber in violation of Section 4.3 hereof.  The Issuer shall
notify such Subscriber promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Section 4 of which the Issuer is aware.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Shares by such
Subscriber.

 



Page 16 of 31

 

 

4.5            Each Subscriber shall, severally and not jointly, indemnify and
hold harmless the Issuer, its directors, officers, agents and employees, and
each person who controls the Issuer (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any prospectus included in the
Registration Statement, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statements or omissions are based upon
information regarding such Subscriber furnished in writing to the Issuer by such
Subscriber expressly for use therein; provided, however, that the
indemnification contained in this Section 4 shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the consent of
such Subscriber (which consent shall not be unreasonably withheld, conditioned
or delayed).  Notwithstanding anything to the contrary herein, in no event shall
the liability of any Subscriber be greater in amount than the dollar amount of
the net proceeds received by such Subscriber upon the sale of the Shares giving
rise to such indemnification obligation.  Each Subscriber shall notify the
Issuer promptly of the institution, threat or assertion of any proceeding
arising from or in connection with the transactions contemplated by this
Section 4 of which such Subscriber is aware.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Shares by such
Subscriber.

 



Page 17 of 31

 

 

4.6            If the indemnification provided under this Section 4 from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any Losses referred to herein, then the
indemnifying party, in lieu of indemnifying the indemnified party, shall
contribute to the amount paid or payable by the indemnified party as a result of
such Losses in such proportion as is appropriate to reflect the relative fault
of the indemnifying party and the indemnified party, as well as any other
relevant equitable considerations.  The relative fault of the indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, was
made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the indemnifying party’s and indemnified party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.  The amount paid or payable by a party as a result of the Losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Sections 4.4 and 4.5 above, any legal or other fees,
charges or expenses reasonably incurred by such party in connection with any
investigation or proceeding.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 4.6 from any person who was not guilty of
such fraudulent misrepresentation. Notwithstanding anything to the contrary
herein, in no event shall the liability of any Subscriber be greater in amount
than the dollar amount of the net proceeds received by such Subscriber upon the
sale of the Shares giving rise to such contribution obligation.

 

5.            Termination. This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
Parties hereunder shall terminate without any further liability on the part of
any Party in respect thereof, upon the earlier to occur of (i) such date and
time as the Transaction Agreement is validly terminated in accordance with its
terms and (ii) upon the mutual written agreement of each of the Parties to
terminate this Subscription Agreement; provided, that nothing herein will
relieve any Party from liability for any willful breach hereof prior to the time
of termination, and each Party will be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from such breach. The
Issuer shall promptly notify Subscriber of the termination of the Transaction
Agreement promptly after the termination of such agreement.

 

6.            Miscellaneous.

 

6.1            Further Assurances. At the Closing, the Parties shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the Subscription as contemplated by this Subscription Agreement.

 

6.1.1            Subscriber acknowledges that the Cayman Issuer, New Pubco, the
Seller Representative, FoA and others will rely on the acknowledgments,
understandings, agreements, representations and warranties made by Subscriber
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Cayman Issuer, New Pubco, the Seller
Representative and FoA if any of the acknowledgments, understandings,
agreements, representations and warranties set forth herein are no longer
accurate in all material respects.

 



Page 18 of 31

 

 

6.1.2            Each of the Cayman Issuer, New Pubco, Subscriber, the Seller
Representative and FoA is entitled to rely upon this Subscription Agreement and
is irrevocably authorized to produce this Subscription Agreement or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

6.1.3            The Issuer may request from Subscriber such additional
information as the Issuer may deem necessary to evaluate the eligibility of
Subscriber to acquire the Shares, and Subscriber shall provide such information
as may be reasonably requested, to the extent within Subscriber’s possession and
control or otherwise readily available to Subscriber and to the extent
consistent with its internal policies and procedures; provided that Issuer
agrees to keep any such information provided by Subscriber confidential (except
as may be required by applicable law or legal process).

 

6.1.4            Each Party shall pay all of its own expenses in connection with
this Subscription Agreement and the transactions contemplated herein.

 

6.1.5            Each of Subscriber and the Issuer shall take, or cause to be
taken, all actions and do, or cause to be done, all things necessary, proper or
advisable to consummate the transactions contemplated by this Subscription
Agreement on the terms and conditions described therein no later than
immediately prior to the consummation of the Transactions.

 

6.2            Notices. Any notice or communication required or permitted
hereunder shall be in writing and either delivered personally, emailed or sent
by overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) when sent, with no mail undeliverable or
other rejection notice, if sent by email, or (iii) three Business Days after the
date of mailing to the address below or to such other address or addresses as
such person may hereafter designate by notice given hereunder:

 

(i)            if to Subscriber, to such address or addresses set forth on the
signature page hereto;

 

(ii)            if to the Cayman Issuer or New Pubco, to:

 

Replay Acquisition Corp.

 

767 Fifth Avenue, 46th Floor

New York, New York 10153

Attention: Legal and Compliance

Email: info@replayacquisition.com

 

with a required copy (which copy shall not constitute notice) to:

 

Greenberg Traurig, P.A.

333 SE 2nd Ave., Suite 4400

Miami, FL 33131

Attention: Alan I. Annex, Esq.

Email: annexa@gtlaw.com

 



Page 19 of 31

 

 

(iii)            if the Seller Representative or FoA, to:

 

c/o UFG Holdings

909 Lake Carolyn Parkway, Suite 1550

Irving, TX 75039

Attention: Lauren Richmond, General Counsel

Email: larichmond@financeofamerica.com

 

with a required copy (which copy shall not constitute notice) to:

 

Simpson Thacher & Bartlett

425 Lexington Ave

New York, NY 10017

Attn: Elizabeth Cooper

Email: ecooper@stblaw.com

 

6.3            Entire Agreement. This Subscription Agreement constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof, including any commitment letter entered
into relating to the subject matter hereof.

 

6.4            Modifications and Amendments. This Subscription Agreement may not
be amended, modified, supplemented or waived (i) except by an instrument in
writing, signed by the Party against whom enforcement of such amendment,
modification, supplement or waiver is sought and (ii) without the prior written
consent of each of the Seller Representative and FoA; provided that any rights
(but not obligations) of a Party under this Subscription Agreement may be
waived, in whole or in part, by such Party on its own behalf without the prior
consent of any other Party.

 

6.5            Assignment. Neither this Subscription Agreement nor any rights,
interests or obligations that may accrue to the Parties (including Subscriber’s
rights to purchase the Shares) may be transferred or assigned without the prior
written consent of each of the other Parties; provided that Subscriber’s rights
and obligations hereunder may be assigned to any fund or account managed by the
same investment manager as Subscriber, without the prior consent of the Issuer,
provided that such assignee(s) agrees in writing to be bound by the terms
hereof, and upon such assignment by a Subscriber, the assignee(s) shall become
Subscriber hereunder and have the rights and obligations and be deemed to make
the representations and warrants of Subscriber provided for herein to the extent
of such assignment; provided further that, no assignment shall relieve the
assigning Party of any of its obligations hereunder.

 



Page 20 of 31

 

 

6.6            Benefit.

 

6.6.1            Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the Parties and
their heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns. This Subscription Agreement shall not
confer rights or remedies upon any person other than the Parties and their
respective successors and assigns.

 

6.6.2            Subscriber acknowledges and agrees that (a) this Subscription
Agreement is being entered into in order to induce the Sellers and FoA to
execute and deliver the Transaction Agreement and without the representations,
warranties, covenants and agreements of Subscriber hereunder, the Sellers and
FoA would not enter into the Transaction Agreement, (b) each representation,
warranty, covenant and agreement of Subscriber hereunder is being made also for
the benefit of the Sellers, FoA and the Placement Agents, and (c) each Seller
that is a party to the Transaction Agreement and FoA may directly enforce
(including by an action for specific performance, injunctive relief or other
equitable relief) each of the covenants and agreements of Subscriber under this
Subscription Agreement.

 

6.6.3            Each of the Parties agrees that each Seller that is a party to
the Transaction Agreement is a third party beneficiary of this Agreement and
such Sellers may directly enforce (including by an action for specific
performance, injunctive relief or other equitable relief) each of the covenants
and agreements of Subscriber under this Agreement, as amended, modified,
supplemented or waived in accordance with Section 6.4. Each of the Parties
further agrees that each Placement Agent is a third party beneficiary of the
representations and warranties of Subscriber under this Subscription Agreement.

 

6.7            Governing Law. This Subscription Agreement, and any claim or
cause of action hereunder based upon, arising out of or related to this
Subscription Agreement (whether based on law, in equity, in contract, in tort or
any other theory) or the negotiation, execution, performance or enforcement of
this Subscription Agreement, shall be governed by and construed in accordance
with the Laws of the State of Delaware, without giving effect to the principles
of conflicts of law thereof.

 

6.8            Consent to Jurisdiction; Waiver of Jury Trial. Each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
Court of Chancery of the State of Delaware, provided, that if subject matter
jurisdiction over the matter that is the subject of the legal proceeding is
vested exclusively in the U.S. federal courts, such legal proceeding shall be
heard in the U.S. District Court for the District of Delaware (together with the
Court of Chancery of the State of Delaware “Chosen Courts”), in connection with
any matter based upon or arising out of this Subscription Agreement. Each Party
hereby waives, and shall not assert as a defense in any legal dispute, that
(i) such person is not personally subject to the jurisdiction of the Chosen
Courts for any reason, (ii) such legal proceeding may not be brought or is not
maintainable in the Chosen Courts, (iii) such person’s property is exempt or
immune from execution, (iv) such legal proceeding is brought in an inconvenient
forum or (v) the venue of such legal proceeding is improper. Each Party hereby
consents to service of process in any such proceeding in any manner permitted by
Delaware law, further consents to service of process by nationally recognized
overnight courier service guaranteeing overnight delivery, or by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 6.2 and waives and covenants not to assert or plead any objection which
they might otherwise have to such manner of service of process. Notwithstanding
the foregoing in this Section 6.8, a Party may commence any action, claim, cause
of action or suit in a court other than the Chosen Courts solely for the purpose
of enforcing an order or judgment issued by the Chosen Courts. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES WAIVES
ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL
DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT WHETHER NOW EXISTING OR
HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN
WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY SHALL ASSERT IN SUCH
LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSCRIPTION AGREEMENT. FURTHERMORE, NO PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH
LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY
TRIAL CANNOT BE WAIVED.

 



Page 21 of 31

 

 

6.9            Severability. Whenever possible, each provision or portion of any
provision of this Subscription Agreement shall be interpreted in such manner as
to be effective and valid under applicable Law, but if any provision or portion
of any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and the
Parties shall work together in good faith to modify the terms and conditions of
this Subscription Agreement such that the economic terms and conditions, when
taken in their totality, are substantially the same as the economic terms and
conditions of the unmodified Subscription Agreement, when taken in their
totality.

 

6.10          No Waiver of Rights, Powers and Remedies. No failure or delay by a
Party in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the Parties, shall operate as a
waiver of any such right, power or remedy of such Party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
Party, nor any abandonment or discontinuance of steps to enforce any such right,
power or remedy, shall preclude such Party from any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. The
election of any remedy by a Party shall not constitute a waiver of the right of
such Party to pursue other available remedies. No notice to or demand on a Party
not expressly required under this Subscription Agreement shall entitle the Party
receiving such notice or demand to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the Party
giving such notice or demand to any other or further action in any circumstances
without such notice or demand.

 

6.11          Remedies.

 

6.11.1          The parties agree that irreparable damage would occur if this
Subscription Agreement was not performed in accordance with its specific terms
or was otherwise breached and that money damages or other legal remedies would
not be an adequate remedy for any such damage. It is accordingly agreed that the
Parties shall be entitled to equitable relief, including in the form of an
injunction or injunctions, to prevent breaches or threatened breaches of this
Subscription Agreement and to enforce specifically the terms and provisions of
this Subscription Agreement in an appropriate court of competent jurisdiction as
set forth in Section 6.8, this being in addition to any other remedy to which
any Party is entitled at law, in equity, in contract, in tort or otherwise
including money damages.  The right to specific enforcement shall include the
right of the Cayman Issuer, the Seller Representative, New Pubco or FoA to cause
Subscriber and the right of the Seller Representative and FoA to cause the
Issuer to cause the transactions contemplated hereby to be consummated on the
terms and subject to the conditions and limitations set forth in this
Subscription Agreement. The Parties further agree (i) to waive any requirement
for the security or posting of any bond in connection with any such equitable
remedy, (ii) not to assert that a remedy of specific enforcement pursuant to
this Section 6.11 is unenforceable, invalid, contrary to applicable law or
inequitable for any reason and (iii) to waive any defenses in any action for
specific performance, including the defense that a remedy at law would be
adequate.  In connection with any Action for which the Seller Representative or
FoA is being granted an award of money damages, each of the Cayman Issuer, New
Pubco and Subscriber agrees that such damages, to the extent payable by such
Party, shall include, without limitation, damages related to the cash
consideration that is or was to be paid to the Sellers under the Transaction
Agreement and/or this Subscription Agreement and such damages are not limited to
an award of out-of-pocket fees and expenses related to the Transaction Agreement
and Subscription Agreement.

 



Page 22 of 31

 

 

6.11.2          The parties acknowledge and agree that this Section 6.11 is an
integral part of the transactions contemplated hereby and without that right,
the Parties would not have entered into this Subscription Agreement.

 

6.11.3          If the Closing does not occur prior to the consummation of the
Transactions due to a breach by Subscriber of any of its obligations hereunder,
then the Seller Representative shall have the right (exercisable by written
notice to Subscriber (the “Demand Notice”) on or before the date that is 30 days
after the consummation of the Transactions and as a non-exclusive remedy for any
such breach and in addition to and without in any limiting or amending the
provisions of Section 6.11.1) to cause Subscriber to purchase from Seller
Representative for the account of the Sellers (or its assignee(s) or
designee(s), including the Sellers) all or a portion of the number of Shares
that Subscriber failed to purchase at the Closing (the “Subject Shares”) for a
purchase price of $10 per Subject Share. The consummation of such purchase and
sale shall take place on a date fixed by the Seller Representative in the Demand
Notice, which date shall be not sooner than 10 Business Days after the date of
Subscriber’s receipt of the Demand Notice. Seller Representative shall be
entitled to receive customary representations and warranties from Subscriber
regarding such purchase and sale, and Subscriber agrees to execute and deliver
all customary purchase documentation, and to engage in all other acts incident
to such transaction (including making government filings and obtaining all
government approvals and consents that are required to be made or obtained prior
to such purchase and sale), as Seller Representative may reasonably request.

 



6.11.4          In any dispute arising out of or related to this Subscription
Agreement, or any other agreement, document, instrument or certificate
contemplated hereby, or any transactions contemplated hereby or thereby, the
applicable adjudicating body shall award to the prevailing Party, if any, the
reasonable and documented out-of-pocket costs and attorneys’ fees reasonably
incurred by the prevailing Party in connection with the dispute and the
enforcement of its rights under this Subscription Agreement or any other
agreement, document, instrument or certificate contemplated hereby and, if the
adjudicating body determines a Party to be the prevailing Party under
circumstances where the prevailing Party won on some but not all of the claims
and counterclaims, the adjudicating body may award the prevailing Party an
appropriate percentage of the costs and attorneys’ fees reasonably incurred by
the prevailing Party in connection with the adjudication and the enforcement of
its rights under this Subscription Agreement or any other agreement, document,
instrument or certificate contemplated hereby or thereby.

 

6.12          Survival of Representations and Warranties. All representations
and warranties made by the Parties shall survive the Closing. For the avoidance
of doubt, if for any reason the Closing does not occur prior to the consummation
of the Transactions, all representations, warranties, covenants and agreements
of the Parties shall survive the consummation of the Transactions and remain in
full force and effect.

 

6.13          No Broker or Finder. Each of the Issuer and Subscriber agrees to
indemnify and hold the other Parties harmless from any claim or demand for
commission or other compensation by any broker, finder, financial consultant or
similar agent claiming to have been employed by or on behalf of such Party and
to bear the cost of legal expenses incurred in defending against any such claim.

 



Page 23 of 31

 

 

6.14          Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 

6.15          Counterparts. This Subscription Agreement may be executed in one
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each Party and delivered to the other parties, it being understood
that the parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or any other form of electronic
delivery, such signature shall create a valid and binding obligation of the
Party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

 

6.16          Construction. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Subscription
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Subscription Agreement as a whole and not to any particular
subdivision unless expressly so limited. The word “or” is not exclusive. The
Parties intend that each representation, warranty, and covenant contained herein
will have independent significance. If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such Party has not breached will not detract from or mitigate the fact that such
Party is in breach of the first representation, warranty, or covenant. All
references in this Subscription Agreement to numbers of shares, per share
amounts and purchase prices shall be appropriately adjusted to reflect any stock
split, stock dividend, stock combination, recapitalization or the like occurring
after the date hereof.

 



6.17          Mutual Drafting. This Subscription Agreement is the joint product
of the Parties and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of the parties and shall not be
construed for or against any Party.

 



Page 24 of 31

 

 

7.            Cleansing Statement; Disclosure.

 

7.1            The Cayman Issuer shall, by 9:00 a.m., New York City time, on or
prior to the third Business Day immediately following the date of this
Subscription Agreement, issue one or more press releases or file with the
Commission a Current Report on Form 8-K disclosing all material terms of the
transactions contemplated hereby, including the Transactions and by the Other
Subscription Agreements (collectively, the “Disclosure Document”). From and
after the issuance of the Disclosure Document, to the Issuer’s knowledge,
Subscriber shall not be in possession of any material, non-public information
received from the Issuer or any of its officers, directors or employees, and the
Subscriber shall no longer be subject to any confidentiality or similar
obligations under any current agreement, whether written or oral with Issuer or
any of its affiliates, in each case relating to the transactions contemplated by
this Subscription Agreement.

 

7.2            Subscriber hereby consents to the publication and disclosure in
(x) any Form 8-K filed by the Cayman Issuer with the Commission in connection
with the execution and delivery of the Transaction Agreement, the Proxy
Statement or any other filing with the Commission pursuant to applicable
securities laws, in each case, as and to the extent required by the federal
securities laws or the Commission or any other securities authorities, and
(y) any other documents or communications provided by the Cayman Issuer, New
Pubco, Seller Representative or FoA to any Governmental Authority or to
securityholders of the Issuer, in each case, as and to the extent required by
applicable law or the Commission or any other Governmental Authority, of
Subscriber’s name and identity and the nature of Subscriber’s commitments,
arrangements and understandings under and relating to this Subscription
Agreement and, if deemed required or appropriate by the Cayman Issuer, New
Pubco, Seller Representative or FoA, a copy of this Subscription Agreement.
Other than as set forth in the immediately preceding sentence, without
Subscriber’s prior written consent, each of the Cayman Issuer, New Pubco, Seller
Representative or FoA will not use or disclose the name of Subscriber or any
information relating to Subscriber or this Subscription Agreement, other than to
the Issuer’s, Seller Representative’ or FoA’s lawyers, independent accountants
and to other advisors and service providers who reasonably require such
information in connection with the provision of services to such person, are
advised of the confidential nature of such information and are obligated to keep
such information confidential. Subscriber will promptly provide any information
reasonably requested by the Cayman Issuer, New Pubco, Seller Representative or
FoA for any regulatory application or filing made or approval sought in
connection with the Transactions (including filings with the Commission).

 



Page 25 of 31

 

 



8.            Trust Account Waiver. Each of Seller Representative, FoA and
Subscriber acknowledges that the Issuer has established a trust account
containing the proceeds of its initial public offering and from certain private
placements (collectively, with interest accrued from time to time thereon, the
“Trust Account”). Each of Seller Representative, FoA and Subscriber agrees that
(i) it has no right, title, interest or claim of any kind in or to any monies
held in the Trust Account, and (ii) it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, in each case in connection with this Subscription Agreement,
and hereby irrevocably waives any Claim to, or to any monies in, the Trust
Account that it may have in connection with this Subscription Agreement;
provided, however, that nothing in this Section 8 shall be deemed to limit
Subscriber’s right, title, interest or claim to the Trust Account by virtue of
such Subscriber’s record or beneficial ownership of securities of the Issuer
acquired by any means other than pursuant to this Subscription Agreement,
including, but not limited to, any redemption right with respect to any such
securities of the Issuer. In the event Seller Representative, FoA or Subscriber
has any Claim against the Issuer under this Subscription Agreement, each of
Seller Representative, FoA or Subscriber shall pursue such Claim solely against
the Issuer and its assets outside the Trust Account and not against the property
or any monies in the Trust Account. Each of Seller Representative, FoA and
Subscriber agrees and acknowledges that such waiver is material to this
Subscription Agreement and has been specifically relied upon by the Issuer to
induce the Issuer to enter into this Subscription Agreement and each of Seller
Representative, FoA and Subscriber further intends and understands such waiver
to be valid, binding and enforceable under applicable law. In the event Seller
Representative, FoA or Subscriber, in connection with this Subscription
Agreement, commences any action or proceeding which seeks, in whole or in part,
relief against the funds held in the Trust Account or distributions therefrom or
any of the Issuer’s stockholders, whether in the form of monetary damages or
injunctive relief, Seller Representative, FoA or Subscriber, as applicable,
shall be obligated to pay to the Issuer all of its legal fees and costs in
connection with any such action in the event that the Issuer prevails in such
action or proceeding.

 

9.            [Waiver of Sovereign Immunity. With respect to the liability of
Subscriber to perform its obligations under this Subscription Agreement, with
respect to itself or its property, Subscriber:

 

9.1            agrees that, for purposes of the doctrine of sovereign immunity,
the execution, delivery and performance by it of this Subscription Agreement
constitutes private and commercial acts done for private and commercial
purposes;

 

9.2            agrees that, should any proceedings be brought against it or its
assets in any jurisdiction in relation to this Subscription Agreement or any
transaction contemplated by this Subscription Agreement in accordance with the
terms hereof, Subscriber is not entitled to any immunity on the basis of
sovereignty in respect of its obligations under this Subscription Agreement, and
no immunity from such proceedings (including, without limitation, immunity from
service of process from suit, from the jurisdiction of any court, from an order
or injunction of such court or the enforcement of same against its assets) shall
be claimed by or on behalf of such Party or with respect to its assets;

 



Page 26 of 31

 

 



9.3            waives, in any such proceedings, to the fullest extent permitted
by law, any right of immunity which it or any of its assets now has or may
acquire in the future in any jurisdiction;

 

9.4            subject to the terms and conditions hereof, consents generally in
respect of the enforcement of any judgment or award against it in any such
proceedings to the giving of any relief or the issue of any process in any
jurisdiction in connection with such proceedings (including, without limitation,
pre-judgment attachment, post judgment attachment, the making, enforcement or
execution against or in respect of any assets whatsoever irrespective of their
use or intended use of any order or judgment that may be made or given in
connection therewith); and

 

9.5            specifies that, for the purposes of this provision, “assets”
shall be taken as excluding “premises of the mission” as defined in the Vienna
Convention on Diplomatic Relations signed at Vienna, April 18, 1961, “consular
premises” as defined in the Vienna Convention on Consular Relations signed in
1963, and military property or military assets or property of the Investor.] 1

 

10.            Non-Reliance. Subscriber acknowledges that it is not relying
upon, and has not relied upon, any statement, representation or warranty made by
any person, firm or corporation (including, without limitation, Seller
Representative, FoA, any of their respective affiliates or any of its or their
respective control persons, officers, directors or employees), other than the
representations and warranties of the Issuer expressly set forth in this
Subscription Agreement, in making its investment or decision to invest in the
Issuer. Subscriber agrees that neither (i) any other Subscriber pursuant to this
Subscription Agreement or any other agreement related to the private placement
of shares of the Issuer’s capital stock (including the controlling persons,
officers, directors, partners, agents or employees of any such Subscriber) nor
(ii) Seller Representative or FoA, their respective affiliates or any of their
or their respective affiliates’ control persons, officers, directors, partners,
agents or employees, shall be liable to any other Subscriber pursuant to this
Subscription Agreement or any other agreement related to the private placement
of shares of the Issuer’s capital stock for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Shares hereunder.

 

[Signature Page Follows]

 

 



1 Note to Draft: To be included for all sovereign wealth or similar investors.

 



Page 27 of 31

 

 

FINAL FORM

 

IN WITNESS WHEREOF, each of the Cayman Issuer, New Pubco, Seller Representative,
FoA and Subscriber has executed or caused this Subscription Agreement to be
executed by its duly authorized representative as of the date set forth below.

 

  REPLAY ACQUISITION CORP.       By:              Name:   Title:       FINANCE
OF AMERICA COMPANIES INC.       By:              Name:   Title:       LIBMAN
FAMILY HOLDINGS LLC   (as the joint Seller Representative)       By:           
  Name:   Title:       BTO URBAN HOLDINGS L.L.C.   (as the joint Seller
Representative)       By:              Name:   Title:       FINANCE OF AMERICA
EQUITY CAPITAL LLC       By:             Name:   Title:

 



 

 

 



Accepted and agreed this 12th day of October, 2020.    

 

SUBSCRIBER:         Signature of Subscriber:  Signature of Joint Subscriber, if
applicable:      By:              By:                    Name:   Name: Title: 
Title:      Date:     October 12, 2020         Name of Subscriber:  Name of
Joint Subscriber, if applicable:         (Please print. Please indicate name and
capacity of person signing above)  (Please Print. Please indicate name and
capacity of person signing above)           Name in which securities are to be
registered (if different from the name of Subscriber listed directly above):   
     Email Address:   

 

If there are joint investors, please check one:         ¨ Joint Tenants with
Rights of Survivorship         ¨ Tenants-in-Common         ¨ Community Property 
 

 

Subscriber’s EIN:   Joint Subscriber’s EIN:          Business Address-Street: 
Mailing Address-Street (if different):                City, State, Zip:  City,
State, Zip: Attn:  Attn:

 

Telephone No.:   Telephone No.:

 

Facsimile No.:   Facsimile No.:      Aggregate Number of Shares subscribed for: 
      

 

Aggregate Purchase Price: $   .    

 

You must pay the Purchase Price by wire transfer of U.S. dollars in immediately
available funds, to be held in escrow until the Closing, to the account
specified by the Issuer in the Closing Notice.

 



 

 

 

SCHEDULE I
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.¨ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”) (a “QIB”)).

 

2.¨ We are subscribing for the Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

 

*** OR ***

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS (Please check the applicable
subparagraphs):

 

1.¨ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

2.¨ We are not a natural person.

 

*** AND ***

 

C.AFFILIATE STATUS
(Please check the applicable box) SUBSCRIBER:

 

¨ is:

 

¨ is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 



 

 

 

Rule 501(a) under the Securities Act, in relevant part, states that an
“accredited investor” shall mean any person who comes within any of the below
listed categories, or who the issuer reasonably believes comes within any of the
below listed categories, at the time of the sale of the securities to that
person. Subscriber has indicated, by marking and initialing the appropriate box
below, the provision(s) below which apply to Subscriber and under which
Subscriber accordingly qualifies as an “accredited investor.”

 

¨ Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

¨ Any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934, as amended;

 

¨ Any insurance company as defined in section 2(a)(13) of the Securities Act;

 

¨ Any investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”) or a business development company as
defined in section 2(a)(48) of the Investment Company Act;

 

¨ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 

¨ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

¨ Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), if (i) the investment decision is
made by a plan fiduciary, as defined in section 3(21) of ERISA, which is either
a bank, a savings and loan association, an insurance company, or a registered
investment adviser, (ii) the employee benefit plan has total assets in excess of
$5,000,000 or, (iii) such plan is a self-directed plan, with investment
decisions made solely by persons that are “accredited investors”;

 

¨ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940, as amended;

 

¨ Any (i) corporation, limited liability company or partnership,
(ii) Massachusetts or similar business trust, or (iii) organization described in
section 501(c)(3) of the Internal Revenue Code of 1986, as amended, not formed
for the specific purpose of acquiring the securities offered, and with total
assets in excess of $5,000,000;

 

¨ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

¨ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (a) the person’s primary residence shall not be included as
an asset; (b) indebtedness that is secured by the person’s primary residence, up
to the estimated fair market value of the primary residence at the time of the
sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

¨ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

¨ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 230.506(b)(2)(ii) of
Regulation D; or

 

¨ Any entity in which all of the equity owners are “accredited investors.”

 



 

 

 